UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1852


GLADSTONE A. DAINTY,

                    Plaintiff - Appellant,

             v.

WELLS FARGO BANK, N.A.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:16-cv-02755-TDC)


Submitted: December 28, 2017                                      Decided: January 9, 2018


Before DUNCAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason A. Ostendorf, LAW OFFICE OF JASON OSTENDORF, LLC, Baltimore,
Maryland, for Appellant. Virginia W. Barnhart, Sarah E. Meyer, TREANOR POPE &
HUGHES, P.A., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gladstone A. Dainty appeals the district court’s orders granting Wells Fargo

Bank’s motion to dismiss and denying Dainty’s motion for reconsideration. We review

de novo a district court’s dismissal of a complaint under Fed. R. Civ. P. 12(b)(6),

accepting factual allegations in the complaint as true and “drawing all reasonable

inferences in [the plaintiff’s] favor.” Mason v. Machine Zone, Inc., 851 F.3d 315, 319

(4th Cir. 2017). We review the denial of Fed. R. Civ. P. 60(b) motions for abuse of

discretion. Aikens v. Ingram, 652 F.3d 496, 501 (2011) (en banc). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. See Dainty v. Wells Fargo Bank, N.A., No. 8:16-cv-02755-TDC (D. Md.

Feb. 24, 2017; July 7, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2